Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00514-CV

                         Judith Ann MIEARS and Patricia Anderson,
                                       Appellants

                                              v.

                                    Jean MCPHERSON,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-0659-CV-A
                         Honorable Jessica Crawford, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, we GRANT Jean McPherson’s motion
for rehearing. We WITHDRAW our August 29, 2018 opinion and judgment and SUBSTITUTE
this opinion and judgment in their stead.

       The trial court’s judgment is AFFIRMED. We tax costs of court for this appeal against
Judith Ann Miears and Patricia Anderson.

       SIGNED January 16, 2019.

                                               _____________________________
                                               Patricia O. Alvarez, Justice